Mikoll, J. (concurring in part and dissenting in part).
We respectfully dissent from so much of the majority’s decision as denies petitioner’s motion to file supplemental appraisal reports. In our view, Special Term (101 Mise 2d 910) did not abuse its discretion in permitting the filing of these reports (Matter of City of Troy v Board of Assessors, Town of Pittstown, 53 AD2d 794). Considering all of the circumstances, adequate proof of good cause for the admission of the supplemental reports is found in the record. The petitioner public utility instituted 168 proceedings to determine the proper valuation of its special franchise assets which are estimated to have a fair market value of over $2,000,000,000. The purpose for which the special rule was adopted pursuant to CPLR 3140 is not thwarted by allowance of the late filing. It appears petitioner acted in good faith.
There is no tenable allegation that petitioner fraudulently attempted to withhold these appraisal reports. No delay of trial is involved. This case is exceptionally complex and of great importance. Petitioner in this proceeding, as in all tax assessment review proceedings, must meet a high burden of proof in order to rebut the presumption that the assessment is correct (see People ex rel. Jamaica Water *360Supply Co. v State Bd. of Tax Comrs., 196 NY 39, 53). Moreover, these supplemental reports should be of substantial value in aiding the court in the resolution of the issues presented by this litigation. We would, therefore, affirm.
Casey and Yesawich, Jr., JJ., concur with Herlihy, J.; Kane, J. P., and Mikoll, J., concur in part and dissent in part in an opinion by Mikoll, J.
Order modified, on the law and the facts, by reversing so much thereof as granted petitioner’s motion to file supplemental appraisal reports, and motion denied, and, as so modified, affirmed, with costs to respondent State Board of Equalization and Assessment and intervenor-respondent City of New York.